Title: To James Madison from William Grainger Blount and Others, [ca. 27 February 1815]
From: Blount, William Grainger
To: Madison, James


                    
                        [ca. 27 February 1815]
                    
                    We the undersigned are satisfied that the statement made in the certificate of Major Peacock is true.
                    We are therefore of opinion that public justice does not require the execution of Wyate Grant, whose pardon we humbly solicit.
                    
                        W. G. Blount[and forty-five others]
                    
                